Citation Nr: 1745747	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  08-08 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel






INTRODUCTION

The Veteran served on active duty from March 2000 to September 2004.

The matter originally was before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Seattle, Washington, Department of Veteran Affairs (VA) Regional Office (RO).  During the pendency of the appeal, jurisdiction was transferred to the Denver, Colorado, RO.

The Veteran presented testimony before the Board in August 2010; a transcript of the hearing is associated with the electronic record.

In November 2014, the Board determined that the Veteran had raised a claim for TDIU in connection with his increased rating claims for depression and cervical spine disability pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The matter was remanded to schedule the Veteran for VA examinations to determine the current severity of his cervical spine, right shoulder, and psychiatric disabilities and to determine the impact of his disabilities on his ability to secure and follow a substantially gainful occupation.  


FINDING OF FACT

The Veteran, without good cause, failed to report for VA examinations that were necessary to determine whether his service-connected disabilities alone rendered him incapable of obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The claim of entitlement to a TDIU rating lacks legal merit due to the Veteran's failure to report for necessary VA examinations.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. § 3.655 (b) (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Because the application of the law to the undisputed facts is dispositive of this matter, no discussion of VA's duties to notify and assist is required with respect to this claim.  See Mason v. Principi, 16 Vet. App. 129 (2002).

When entitlement to a benefit cannot be established without a current VA examination and a claimant, without good cause, fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied. 
38 C.F.R. § 3.655 (a), (b).  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (b).  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655 (b).  The Board must determine "(1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the Veteran lacked good cause to miss the scheduled examination."  Turk v. Peake, 21 Vet. App. 565, 569 (2008).

In the instant case, the claim for a TDIU is a claim for increase.  In the prior remand, the Board found that VA examinations were necessary to determine the current severity of his cervical spine, right shoulder, and psychiatric disabilities and to determine the impact of his disabilities on his ability to secure and follow a substantially gainful occupation.  Pursuant to the November 2014 Board remand directives, the RO scheduled the Veteran for VA cervical spine, shoulder, and mental disorders examinations in August 2015.  The examination requests included requests for opinions on the effect of the Veteran's service-connected disabilities on his employability.  The Veteran was notified by letter dated in August 2015 that the RO had requested the VA medical facility nearest him to schedule him for an examination.  The Veteran refused to appear for the scheduled examinations indicating that he did not need the examinations as he was already service-connected for his disabilities.  The RO noted that they attempted to call the Veteran three times and inform him that he in fact needed the examinations.  They further noted the Veteran was "not nice" and hung up on the caller every time.  Subsequent to his failure to appear, the Veteran has not submitted any correspondence that would reflect good cause of his failure to attend the examination. 

In short, the Veteran was scheduled for VA examinations which were necessary to decide his claim for TDIU.  He failed to appear at the examinations, and he has not presented good cause for the failure to appear.  Accordingly, the claim for TDIU must be denied.  38 C.F.R. §  3.655.


ORDER

Entitlement to TDIU is denied.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


